Exhibit 10.22 LEASE DEFINITION OF LEASE TERMS See attached Lease Provisions pages 1-3 and Building Rules and Regulations page 4 LANDLORD: RMB Jupiter Office Park, Ltd. TENANT:Bayou City Exploration, Inc.BLDG# 303 SUITE# 100 BUILDING: Jupiter Office Park ADDRESS: 303 South Jupiter Road (name) Allen, TX 75002 TERM:1years0months COMMENCEMENT DATE: July 15, 2011 BASIC RENT (monthly): $1,380.00 SECURITY DEPOSIT: $1,380.00 TENANT ADDRESS (not in building): Bayou City Exploration, Inc. Drivers Lic. #: PHONE # (270) 842-2421 632 Adams Street State: FAX#: (270) 842-7362 Bowling Green, KY 42101 SS#: EMAIL: (Tenant shall notify Landlord of any changes to its address or email account) LANDLORD ADDRESS: RMB Jupiter Office Park, Ltd. Phone# (972) 398-3600 P.O. BOX 794005 DALLAS, TX 75379 Fax# (972) 398-8805 SPECIAL PROVISIONS: Landlord add a front door for the Premises at the top of the stairs as shown on Exhibit A add hereto andmade a part hereof. Attested by: Attested by: RMB Jupiter Office Park, Ltd. /s/ Stephen C. Larkin LANDLORD: /s/ Bryan J. Lune TENANT (signature) By: Bryan J. Lune, Member of General Partners Stephen C. Larkin (signature) TENANT (print name) Date: 12/21/10
